USCA1 Opinion

	




          March 29, 1996                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 95-1915                                  JOHN J. SULLIVAN,                                Plaintiff, Appellant,                                          v.                            MICHAEL J. CUNNINGHAM, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF NEW HAMPSHIRE                    [Hon. Paul J. Barbadoro, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                          Boudin and Stahl, Circuit Judges.                                            ______________                                 ____________________            John J. Sullivan on brief pro se.            ________________            Jeffrey  R. Howard,  Attorney General,  Stephen J.  Judge,  Senior            __________________                      _________________        Assistant  Attorney  General,  and  Martin  P.  Honigberg,   Assistant                                            _____________________        Attorney General, on brief for appellees.                                 ____________________                                 ____________________                      Per  Curiam.    We  have   carefully  reviewed  the                      ___________            parties' briefs  and the record, including  the transcript of            the  May 5,  1995 hearing,  and  affirm the  district court's            judgment denying  appellant John J. Sullivan's  request for a            preliminary injunction.   We rely on  essentially the reasons            set forth  in the court's Order, dated July 11, 1995.  We add            the two following comments.                      1.   The  district court  has "broad  authority" in            applying  to a given  case the  four factors  for determining            whether  to   grant   a  preliminary   injunction.     United                                                                   ______            Steelworkers v. Textron, Inc., 836 F.2d 6, 8 (1st Cir. 1987).            ____________    _____________            Appellant argues that the court here abused its discretion by            only considering  whether appellant was likely  to succeed in            demonstrating that "but for" the unconstitutional retaliatory            motive,  he would not have been transferred.  See McDonald v.                                                          ___ ________            Hall, 610 F.2d 16, 18 (1st  Cir. 1979).  We disagree.  Where,            ____            as  here, the court's factual findings in this regard are not            clearly erroneous,  Roselli v.  Affleck, 508 F.2d  1277, 1280                                _______     _______            (1st Cir. 1974) (tentative  findings of fact on a  motion for            preliminary  injunction are  entitled to  the  normal, strong            presumption of  correctness), there  is no reason  for it  to            proceed to consider public  interest or the risks of  harm to            either party.  Cf. Jackson v. Fair, 846 F.2d 811, 815, 820-21                           ___ _______    ____            (1st Cir. 1988) (affirming the  denial of an injunction based            only on likelihood of success on the merits).                                         -3-                      2.  Appellant claims that the district court should            have determined whether he likely would succeed on the merits            of  all of  his  claims, not  only  the retaliatory  transfer                ___            claim.  However,  appellant does not  explain, and we  cannot            see, how  consideration of  all the  claims could  change the            result  the district  court reached.   That  is, even  if the            court found appellant  likely to  succeed on one  or more  of            these  claims,  he  still  would  not  be   entitled  to  the            injunction he seeks.                      Affirmed.  Local Rule 27.1.                      ________                                         -4-